MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLES CERTIFIED
April 4, 2006
Hunnicutt v. Myers (S53230). Petitioner's request for oral argument is denied. Petitioner's
arguments that the Attorney General's certified ballot title for Initiative Petition No. 140 (2006)
does not comply substantially with ORS 250.035(2) to (7) are not well taken. The court certifies
to the Secretary of State the Attorney General's certified ballot title for the proposed measure.
Perry v. Myers (S53130); Novick v. Myers (S53138). On March 23, 2006, petitioner, William
(Bill) Perry filed an objection to the Attorney General's modified ballot title. The court
determines that the petitioner's objection is not well taken and denies the same. The court
certifies to the Secretary of State the Attorney General's modified ballot title for Proposed
Initiative No. 113 (2006). ORS 250.085(10)(a).